ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Dependable American Hospital Services        )       ASBCA No. 60562
                                             )
Under Contract No. FA8053-12-D-0014          )

APPEARANCE FOR THE APPELLANT:                        William K. Walker, Esq.
                                                      Walker Reausaw
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Col Matthew J. Mulbarger, USAF
                                                      Air Force Chief Trial Attorney
                                                     Phillip E. Reiman, Esq.
                                                     Anna F. Kurtz, Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 13 July 2016



                                                 ~#
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60562, Appeal of Dependable
American Hospital Services, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals